,;VUVrrMr (~Vurf              of



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                           RESPONDENT



                              OPINION AND ORDER

             The Movant, Burgess L. Doan, KBA Member Number 18470, 6951

Royalgreen Drive, Cincinnati, Ohio 45244, moves this Court to withdraw his

membership to the Kentucky Bar under terms of permanent disbarment

pursuant to SCR 3 .480(2) . The Kentucky Bar Association ("KBA") has no

objection to the granting of Movant's motion . For the reasons set forth herein,

we grant Movant's motion.

      The disciplinary proceedings against Movant stem from a civil complaint

filed in the Campbell Circuit Court in June 2001 . The case, styled First Start

Bank, et. al . v. Doan, et. al.,' concerned Movant's dealings with First Start

Bank and his representation as trustee for the Browning family . At the time of

his representation of the Browning family, Movant was licensed to practice in

both Kentucky and Ohio. In October 2001, the KBA Inquiry Commission

issued a complaint against Movant in KBA File 8732 concerning the same


  1 Campbell Circuit Court, Case No. Ol-CI-00783
factual allegations as the civil suit. That complaint was held in abeyance until

the settlement of the civil suit in July 2004 .

      Based on the civil suit, the Ohio Supreme Court issued a disciplinary

complaint against Movant alleging violations of their Code of Professional

Responsibility. Movant voluntarily resigned from the Ohio Bar in April 2006 .

This terminated Ohio's disciplinary actions against him . Thus, no reciprocal

discipline is available under SCR 3 .435 to punish Movant.

      In June 2007, the KBA Inquiry Commission issued several charges

against Movant. These charges included that Movant violated SCR 3 .130-

1 .7(b) by representing the Browning family while his representation was

materially limited by his own interests; that he violated SCR 3 .130-1 .8(a) by

entering into certain business transactions which were adverse to the

Browning family; and that he violated SCR 3 .130-8 .3(c) by keeping relevant

facts hidden from his clients and investors to induce them to invest in his

business ventures.

      Movant now moves pursuant to SCR 3 .480(2) to resign permanently from

the Kentucky Bar and terminate the above disciplinary proceedings . The KBA

has no objection to Movant's motion and believes that granting Movant's

motion is supported by Kentucky law. See Sexton v . Kentucky Bar Association ,

253 S.W .3d 54 (Ky. 2008) (granting a motion for permanent disbarment when

attorney was charged with multiple violations of our Professional Code of

Conduct) . In light of the seriousness of the charges against Movant, and his

implied admission of guilt regarding the charges, we grant his motion .

Thus, it is ORDERED that:
      1) Movant, Burgess L. Doan, KBA Number 18470, motion to withdraw

his membership in the Kentucky Bar Association under terms of permanent

disbarment is granted . Movant thusly, may never apply for reinstatement to

the Bar under the current rules ;

      2) Movant in accordance with SCR 3 .390, shall notify all Courts in which

he has matters pending and all clients for whom he is actively involved in

litigation and similar matters, of his inability to continue representation;

      3) Movant shall immediately cancel and cease any advertising activities

in accordance with SCR 3 .390 ;

      4) All current bar disciplinary proceedings against Movant are hereby

terminated;

      5) In accordance with SCR 3 .450, Movant is directed to pay all costs

associated with these disciplinary proceedings in the amount of ~351 .10 for

which execution may issue from this Court upon finality of this Order.

      All sitting. All concur.

      Entered January 22, 2009 .



                                      CHIEF,ZJSTICE